DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Lam P. Doan (Reg. # 63,593) on 03/16/2022.

Claim 20 of the application is amended as follows:

1.	(Original) A method, executable by a network device, comprising:
receiving a packet from a network at a first port of the network device;
sending the packet to a second port of the network device, the second port comprising an interface and a loopback function implemented at an egress of the interface, the loopback function configured to transmit the packet back to the network device through the interface, wherein the interface is configured to truncate the packet upon receiving the packet from the loopback function; and

2.	(Original) The method of claim 1 further comprising:
receiving a command to configure an egress truncation feature for the network device, the command specifying the first port as an ingress port and the third port as an egress port; and
in response to receiving the command, automatically configuring the network device to send network traffic received at the first port to the second port, configuring the interface of the second port to truncate the network traffic that ingresses through the second port from the loopback device, and configuring the network device to forward the network traffic received from the second to the third port.
3.	(Original) The method of claim 1, wherein the first port is a test access point (TAP) port.
4.	(Original) The method of claim 1, wherein the loopback function is implemented in a physical layer interface coupled to the interface of the second port.
5.	(Original) The method of claim 1, wherein a physical layer interface is coupled to the interface of the second port, wherein a physical line interface is coupled to the physical layer interface, wherein the loopback function is implemented by a physical cable coupled to the physical line interface.

7.	(Original) The method of claim 1, wherein the first port is a unidirectional port configured to receive ingress network traffic.
8.	(Original) The method of claim 1, wherein the third port is a unidirectional port configured to forward egress network traffic.
9.	(Original) The method of claim 1, wherein the packet is a first packet, wherein the device is a first device, the method further comprising:
tagging the first packet with a first identifier, wherein the first packet is forwarded to the first device based on the first identifier;
receiving a third packet from a network at a fourth port of the network device,;
tagging the third packet with a second identifier;
sending the third packet to the second port of the network device, wherein the loopback function is further configured to transmit the third packet back to the network device through the interface, wherein the interface is further configured to truncate the third packet upon receiving the third packet from the loopback function; and
upon receiving the truncated third packet from the interface of the second port, forwarding, based on the second identifier, the third packet to a second device through a fifth port of the network device that is coupled to the second device.

receiving a third packet from the network at a fourth port of the network device, wherein the third packet is a copy of a fourth packet transmitted through a second existing connection in the network; and
upon receiving the third packet from the fourth port, forwarding the third packet to a second device through a fifth port of the network device that is coupled to the second device.
11.	(Original) The method of claim 1, the packet is a first packet, wherein the device is a first device, the method further comprising:
receiving a third packet from the network at a fourth port of the network device;
sending the third packet to the second port of the network device, wherein the loopback function is further configured to transmit the third packet back to the network device through the interface, wherein the interface is further configured to truncate the third packet upon receiving the third packet from the loopback function; and
upon receiving the truncated third packet from the interface of the second port, forwarding the third packet to a second device through a fifth port of the network device that is coupled to the second device.
12.	(Original) The method of claim 1, wherein the packet is a first packet, wherein the device is a first device, the method further comprising:

forwarding the second packet to a second device through a fourth port of the network device that is coupled to the second device.
13.	(Original) The method of claim 1, wherein the packet is a first packet, wherein the device is a first device, the method further comprising:
upon receiving the first packet from the first port, generating a second packet that is a copy of the first packet;
sending the second packet to the second port of the network device, wherein the loopback function is further configured to transmit the second packet back to the network device through the interface, wherein the interface is further configured to truncate the second packet upon receiving the second packet from the loopback function; and
upon receiving the truncated second packet from the interface of the second port, forwarding the second packet to a second device through a fifth port of the network device that is coupled to the second device.
14.	(Original) The method of claim 1, wherein the network device comprises an ingress packet processing pipeline, wherein the ingress packet processing pipeline receives the truncated packet from the interface of the second port, wherein the ingress packet processing pipeline performs the forwarding of the packet to the device through the third port of the network device.

16.	(Original) The method of claim 15, wherein forwarding the truncated packet to the device comprises:
performing a lookup on the forwarding table; and
based on the lookup, determining that the truncated packet matches the entry.
17.	(Original) The method of claim 1, wherein the interface is a physical layer interface.
18.	(Original) The method of claim 1, wherein the interface is further configured to truncate the packet to a defined packet size.
19.	(Original) A network device comprising:
a processor; and
a non-transitory machine-readable medium storing instructions that when executed by the processor cause the processor to:
receive a packet from a network at a first port of the network device;
send the packet to a second port of the network device, the second port comprising an interface and a loopback function implemented at an egress of the interface, the loopback function configured to transmit the packet back to the network 
upon receiving the truncated packet from the interface of the second port, forward the truncated packet to a device through a third port of the network device that is coupled to the device.
20.	(Currently Amended) A non-transitory machine-readable medium storing a program executable by at least one processing unit of a network device, the program comprising sets of instructions for:
receiving a packet from a network at a first port of the network device;
sending the packet to a second port of the network device, the second port comprising an interface and a loopback function implemented at an egress of the interface, the loopback function configured to transmit the packet back to the network device through the interface, wherein the interface is configured to truncate the packet upon receiving the packet from the loopback function
upon receiving the truncated packet from the interface of the second port, forwarding the truncated packet to a device through a third port of the network device that is coupled to the device.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to providing egress truncation for test access point (TAP) aggregate device.
The closest prior of records fails to teach the allowable features of claims 1-20.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claims 1, 19 and 20, the claimed limitations “sending the packet to a second port of the network device, the second port comprising an interface and a loop back function implemented at an egress of the interface, the loopback function configured to transmit the packet back to the network device through the interface, wherein the interface is configured to truncate the packet upon receiving the packet from the loopback function; and
upon receiving the truncated packet from the interface of the second port, forwarding the truncated packet to a device through a third port of the network device that is coupled to the device” is considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 03/19/2022